Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 1 of 29

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC,
Plaintiff,

CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

Civil Action No.

District Court Judge

MEMORANDUM IN SUPPORT OF MOTION FOR
PRELIMINARY INJUNCTION

Gregory J. Krock

Pa, I.D. No. 78308
Elizabeth M. Thomas
Pa. LD. No. 322002

McGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, 18th Floor
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
ekrock@meguirewoods.com
ethomas@mceguirewoods.com

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 2 of 29

(434) 977-2500 (Telephone)
(434) 980-2222 (Facsimile)
jblank@mecguirewoods.com

Counsel for Plaintiff
Epsilon Energy USA, Inc.

 
Il.

I.

IV.

Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 3 of 29

TABLE OF CONTENTS
Page

INTRODUCTION ooo cccceseeseseeeeeeneseaeecaeeaeneneosseesserseeeeenecnesaeteerteseenenessnees 1
FACTUAL BACKGROUND. ecccteteecereeceecesseeetsctsensstontensenscenaateees 2
A. ThE JOAS occ eece ee ecceececneceaeesneeaeeeaeeeaaeeeeceaeeseessaseaersesnseneesseseeesaeesnenenes 2
B. — The Settlement Agreement 0... cssssesecscsresssssenersesensennessevensoratsenee 3
C. Ownership Rights Under the JOAS 00... cc cccccsesesecesseeseeeeeneeeeseeetaeeeraes 4
D. The Proposed Wells 20.0... cecesscesccesseeeereseeeeessaeeeseeeneaessessesseessessevseaeees 6
E. CHK’s Refusal to Cooperate and Allow Epsilon to Access Jointly-

Owned Property... ccccseessseecsnneecnsesesseeeesensonsneeeeaeerecneesrauesvassenpeseasoess 7
F. — The Proposal for the Koromlan Well 0.2... eccecceeseseeteeeereeeeeeeeeeeerane 19
ARGUMENT occ ecccceessenceseereseeesnsecesaeeaeceeseeeensensersesaasessenseensensnseneenseneeasents 11
A. — Epsilon is Likely to Succeed on the Merits Because CHK Has

Clearly Breached the Settlement Agreement and JOAS ....... ee 11

Epsilon Will Suffer Irreparable Harm Absent Injunctive Relief........ 14

CHK Will Not Be Irreparably Harmed if Injunctive Relief is

Granted occscccccsccserctsseccsertesesseerteeneesserteseesteesensctesnesteseesereeterenees 17
D. Granting Injunctive Relief is in the Public Interest... ee 18
CONCLUSION... ccc cccccecccscessscseesercessecenscssessersarsesseassacsseseneavsseseseeesenassaevass 20

 

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 4 of 29

TABLE OF AUTHORITIES
Page

CASES
Acierno v. New Castle Cty.,

AQ F.3d 645 (Bd Cir. 1994) oo cceseeseeteceeeeeeeeaeeeaeeeeecaeeseeseeesaerseesaeenaneaees 1]
Am. & Foreign Ins. Co. v. Jerry's Sport Ctr., Inc.,

2 A.3d 526 (Pa. 2010) eee eeeeccceceseeeeseceseeeceeseeeeeseseeceesensesanenecesensateaeseneneaeeaeenanenees 13
Am. Fed’n of State v. Comm.,

A417 A.2d 1315 (Pa. Commw. Ct. 1980) occ eeccesescestesseetceeseesertsnesneeneteresteneeas 13
Campbell Soup Co. v. ConAgra, Inc.,

977 F.2d 86 (3d Cit, 1992) oo cscesensesessssestsenecsssetarsassssesseveasensenseseasssesvensenees 14
CBM Ministries of S. Cent. Pa., Inc. v. Pa. Dep't of Transp.,

Civ. A. No. 1:15-cv-2147, 2015 WL 7755666 (M.D. Pa. Dec. 2, 2015)... 12
Cont’l Grp., Inc. v. Amoco Chems. Corp.,

614 F.2d 351 (3d Cir. 1980) ooo eecceeseeeereeseeseseasereesaeenseeseeesessnseaseneseensanees 14
De Mik v. Cargill,

A85 P.2d 229 (Okla. 197) oo. cecccecesecceeeeseenseesaeesneeseeeseeeseesaeceeseeeseeeeesnscsneesaes 15
Enduro Operating LLC y. Echo Prod., Inc.,

413 P.3d 866 (N.M. 2018) cccccccssetsernssccrectcterteeessteecsessessecersorsatersesteerteeeas 16
Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C.,

No, 3:1 8-CV-01852 vicccsccscecetersecetseneesteecterseeseerteestesesesneaseeeeesrdasraesndeesenneaetenes 3
Green Strip, Inc. v. Berny’s Internacionale, S.A.,

159 PF. Supp. 2d 51 (E.D. Pa. 2001) no ccccceeeseeseecesssserseeesseerseceesersesseersenetes 19
Highmark, Inc. v. UPMC Health Plan, Inc.,

276 F.3d 160 (3d Cir, 2001) vc iccccccccessectscccecsecsscerscneessereecessevseessesrenreseceess 11
Huntley & Huntley v. Borough Council,

964 A.2d 855 (Pa. 2009) cccicssececereecscssecsseserstecsesesseceestessseteereeeersetserens 19
In the Matter of TT Boat Corp.,

Civ.A.—98-0494, 1999 WL 1276837 (E.D. La. 1999) oc cecscseserseetsereenerens 17

ii

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 5 of 29

JF. Walker Co., Inc. v. Excalibur Oil Grp., Inc.,

792 A.2d 1269 (Pa. Super. 2002) oo... eeccceesseeeceesseeeneeseeserseeressesssassreenseseseseaees 12
Kos Pharm., Inc. v. Andrx Corp.,

369 F.3d 700 (3d Cir, 2004) eee ceecsccsetereessrssnseseeseesesersnesesrerenenseneeneeenens 11
McCall v. CHK Energy Corp.,

817 F. Supp. 2d 307 (S.D.N.Y,. 2011),

aff'd, 509 F. App’x 62 (2d Cir, 2013). ececeeseeseessseesesrsnsesesessesseneseeseertenee 15
Minard Run Oil Co. y. US. Forest Serv.,

C.A. No. 09-125, 2009 U.S. Dist. LEXIS 116520 (W.D. Pa Dec. 15, 2009) ....16
Minard Run Oil Co. y. U.S. Forest Serv.,

670 F.3d 236 (3d Cir. 2011) oc ceecccssseesseessesesecnesstesssenseeveesseeesonessessseesseneeenans 14
Nerco Oil & Gas, Inc. v, Otto Candies, Inc.,

64 F.3d 667 (Sth Cir, 1996) oo. cesesceesseeseeeeeeesesneeseserseeseserssuaseseasesssesseseeasenaes 17
Newlife Homecare Inc. v. Express Scripts, Inc.,

No. 3:07cv761, 2007 U.S. Dist. LEXIS 33031 (M.D. Pa. May 4, 2007)........... 18
Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck

Consumer Pharm. Co.,

290 F.3d 578 (3d Cir. 2002) w.ceccsccsccenseneesenssseteeerecstscrsceseseecsevsusssssseessssssasseseees 17
Opticians Ass'n of Am. v. Indep. Opticians of Am.,

920 F.2d 187 (3d Cir. 1990) vo cccsccsesesccesscsserecessretesrseeseseeceessssesesssesvaseneseeets 18
Pappan Enters., Inc. v. Hardee’s Food Sys., Inc.,

143 F.3d 800 (3d Cit, 1998) oe eccccssensesecsensenseccntenssessserscsserscesseeeesesessesseueas 17
Reilly v. City of Harrisburg,

858 F.3d 173 (Bd Cir, 2017) occ seeeeseseseeteneeesseesoneneeeenseesieeesesenensesees 11
Remaley vy. Peoples Nat. Gas,

307 Pa. 237 (Pa. 1932) i eeeeecceseecersesssseseevcsecssessesesseseeveesenseseerssesenssnsesersssssenags 15
Robinson Twp. v. Cmw.,

147 A.3d 536 (Pa. 2016)... cceccccscecsreesesccsesseseeceeeecnnsonsasresenscesssesenteseceaseesegus 19
RoDa Drilling Co. v. Siegal,

552 F.3d 1203 (LOth Cir, 2009) oc ceseereteereesesceseterssteesscneresneneesoraeas 16

ili
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 6 of 29

Steckman Ridge GP, LLC vy, Exclusive Nat. Gas Storage Easement
Beneath 11.078 Acres,
No, 08cv168, 2008 WL 4346405 (W.D. Pa. Sept. 19, 2008)... eeeereereeeee

Tantopia Franchising Co., LLC v. W. Coast Tans of PA, LLC,
918 F. Supp. 2d 407 (ELD, Pa. 2013) occ cece ceeceecescscesesassasssssssseeeessessenseges

Transcon. Gas Pipe Line Co., LLC v. Permanent Easement for 0.03 Acres &
Temp. Easement for 0.02 Acres in S. Londonderry Twp., Lebanon Cty., Pa.,
No. 4:17-CV-00565, 2017 WL 3485752 (M.D. Pa. Aug. 15, 2017)... eee

Universal Furniture Int’l, Inc. v. Collezione Europa USA, Inc.,
No. 04-977, 2007 WL 4262725 (M.D.N.C. Nov. 30, 2007) eee eecsseesereeseeees

Walsh v. Powell,
76 Pa. D. & C. 108 (Pa. Com. PL. 1951) oes cere seeeseeeeneeeceeneeeseaesseaeneene

STATUTES
58 PaCS. § 3202 cccccesccccssecssessessssesseecssssssesccrsveceesensussesesscaveessarsneveceesssarscssssaueteseessers

 

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 7 of 29

Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its
undersigned counsel, submits the following Memorandum of Law in Support of its

Motion for Preliminary Injunction.

I. INTRODUCTION

Epsilon seeks to enjoin Defendant Chesapeake Appalachia, LLC (“CHK”)
from blatantly and willfully disregarding Epsilon’s right to drill new oil and gas
wells under the parties’ joint operating agreements (“JOAs”) and a 2018 Settlement
Agreement and Release (“Settlement Agreement). Epsilon sued CHIX in 2018 for

similar behavior. In the Settlement Agreement that resolved that lawsuit, CHK

agreed that —

CHK has elected not to participate in four new wells that Epsilon proposed
under the JOAs. However, CHK has refused to cooperate with Epsilon so that it can
proceed with the wells. CHK has denied Epsilon access to a jointly-owned well pad
and refused to sign a document necessary for Epsilon to obtain a permit necessary
to utilize a joint-owner water source to drill the wells. Despite the Settlement
Agreement’s unambiguous language, CHK asserts that it has “veto power” to

prevent Epsilon from drilling any well in which CHK elects not to participate.

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 8 of 29

CHK’s bad faith breach of the settlement agreement and JOAs, if not abated,
threatens to irreparably harm Epsilon’s property rights by deteriorating its mineral
interests.
Wk. FACTUAL BACKGROUND

A. The JOAs

Beginning in 2009, Epsilon and CHK (along with other parties} began
entering into JOAs for drilling units covering acreage subject to oil and natural gas
leases that they would combine (or “poo!l”) for the purposes of oil and natural gas
development. On or about February 1, 2010, Epsilon and CHK entered a Farmout
Agreement covering the Blanche Poulsen North and South Units (“Poulsen Units”)
and incorporating a draft model JOA (“Poulsen JOA”).! A true and correct copy of
the Farmout Agreement is attached as Exhibit 1 (the Poulsen JOA appears in
Schedule 7.1.2 at 61).

On or about October 18, 2010, Epsilon, CHK and others entered into JOAs
covering the Baltzley South Unit and Baltzley North Unit (“Baltzley JOAs”). See
Exhibit 2 and Exhibit 3. On or about December 16, 2010 Epsilon, CHK and others

entered into a JOA covering the Craige Unit (“Craige JOA”). See Exhibit 4.

 

1 For ease of reference, the drilling units on which the relevant wells that Epsilon has
proposed will be located are collectively identified as the “Units.”

 

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 9 of 29

Any working interest owner (a “JOA Party”) is entitled to propose the drilling
and completion of a well (“Well Proposal”). See Exhibits 3-6 (Article V1.1). Upon
receipt of the Well Proposal, the other JOA Parties must elect whether they will
consent to participate with their working interests. Jd. The JOA Parties designated
CHK as the default operator to perform well-related operations under each of the
JOAs. /d. (Article V.A). If CHK consents to participate in the Well Proposal, then
CHK acts as the operator, /d (Article VI.2(a)). If CHK does not consent to
participate, however, one of the consenting parties can act as the operator. Jd. In
addition, if any JOA Party wishes to propose operations that conflict with the Well
Proposal, it has 30 days to do so. /d. (Article VI.6).

B. The Settlement Agreement

In September 2018, Epsilon filed a complaint against CHK in this Court styled
as Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C., No. 3:18-cv-01852.
Among the allegations in that suit, Epsilon asserted that CHK failed to follow the
JOAs’ election processes in order to thwart Epsilon’s efforts to propose and drill
wells. Epsilon sought declaratory and injunctive relief. Before an injunction hearing
occurred, the parties settled the dispute. A true and correct copy of the Settlement
Agreement that the parties entered on October 8, 2018 is attached here as Exhibit 5.

CHK explicitly agreed in the Settlement Agreement that ae

 

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 10 of 29

pe Id. at 78. With respect to any well that Epsilon has proposed, CHK

further agreed that:

 

Id. at § 8(d). Accordingly, CHK agreed that: Po
1: Settlement

Agreement does not grant CHK a veto mght.

C. Ownership Rights Under the JOAs

Under each JOA, the oil and gas interests that any JOA Party owns or acquires
in the defined geographical area (the “Contract Area”) are treated as joint property.
Exhibits 2-5 (Article II). The JOAs further require that CHK grant all other JOA
Parties “full and free access at all reasonable times to all operations . . . bemg
conducted . . . on the Contract Area.” Jd. (Article V.D.5). While the JOA Parties
“shall be free to act on an arm’s-length basis in accordance with their own respective

self-interest, [that freedom is] subject [ ] to the obligation of the parties to act in good

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 11 of 29

faith in their dealings with each other with respect to activities hereunder.” Jd. at
(Article VIIA).

In February 2016, CHK and Aubmare Properties, LLC (“Aubmarce”) —~ a
wholly owned subsidiary of Epsilon, — entered a Purchase and Sale Agreement
(“PSA”). Relevant parts of the PSA are attached as Exhibit 6. Under the PSA,

Aubmarc agreed fo purchase properties from CHK that included FP

Id. at Art. 2, p. 21;

—
oC
—_
>

3

Aubmare agreed to purchase the Properties subject to any

” Id. at Art. 1, p. 13. Exhibit A of the PSA identifies the Wyalusing Creek
surface water withdrawal — which is the water source for the Craige well pad — as

a purchased asset. /d. at Exhibit A. Importantly, the JOAs require that

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 12 of 29

NN 30051 2-5 (Asicte XV)

D. The Proposed Wells

Epsilon shared its growth and production goals with CHK and, in May 2020,
disclosed its ideas for proposed wells at the Craige well pad located in Rush
Township, Susquehanna County, Pennsylvania. Exhibit 7, at May-June 2020. In
subsequent communications, CHK. continued to push options that did not include
Epsilon’s suggested wells. /d. Epsilon advised that it intended to move forward
with the wells that it had suggested in order to ensure that it could meet permitting
timelines, and reminded CHK that the JOAs authorized Epsilon to proceed with the
wells even if CHK did not consent to participate in those wells. /d. at October 14-
15, 2020.

In a separate communication, Epsilon provided CHK with further reason to
participate in Epsilon’s suggested wells — the JOA Parties would benefit from a
10% discount on the gathering rate. Exhibit 8, Oct. 16, 2020; Dec. 16, 2020. Two
months later, CHK responded that it wanted a scenario where “Epsilon agrees not to
propose on CHK...” /d. at Dec. 16, 2020. Epsilon responded it would consider
other options but needed to continue pursuing its opportunities as allowed under the

JOAs. Id. at Dec. 17, 2020, CHK retorted it had a “veto power” under the JOAs

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 13 of 29

and had inserted language in the JOAs “with the intent to prevent the development
of wells that CHK did not want to drill.” /d. at Dec. 18, 2020.

With discussions at a standstill, Epsilon formally proposed four wells on
December 23, 2020 in accordance with the procedure set forth in the JOAs: Craige
N 1LH, Craige N 1UHC, Craige N 4UHC (“Craige North Wells”) and Craige S
3LHC (“Craige South Well”) to be located in Rush Township, Susquehanna County,
Pennsylvania (“Proposed Wells”). Exhibit 9, Dec. 23, 2020 Well Proposals. In
conjunction with the Proposed Wells, CHK had to elect between three options:
(1) participate in the wells and serve as the operator; (2) elect not to participate but
serve as the operator for the consenting parties; or (3) elect not to participate and
decline to serve as the operator, such that Epsilon would be the operator. /d. Three
other JOA Parties elected to participate in the Craige South Well while none of the
other JOA Parties elected to participate in the Craige North Wells.

K. CHE’s Refusal to Cooperate and Allow Epsilon to Access Jointly-
Owned Property

During discussions on January 12, 2021, Epsilon reiterated its need to develop
new wells while CHK continued to push alternative options. On January 19, 2021,
CHK responded it did not consent to participate in the Proposed Wells and would
not act as the operator. Exhibit 10, Jan. 19, 2021 Non-Consent Letter. CHK also
asserted that Epsilon was not permitted to serve as the operator, and advised that it

would not allow Epsilon access to the Craige well pad to drill the Proposed Wells.
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 14 of 29

That same day, CHK proposed a new well known as the Koromlan 107HC
(“Koromlan Well”). Exhibit 11, Jan. 19, 2021 Koromlan Well Letter. CHK
suggested that the Proposed Wells that Epsilon had previously proposed were in
conflict with the Koromlan Well. Jd. On January 20, 2021, CHK further stated:
“Chesapeake maintains the right to operate the Craige pad site and associated wells,
and hereby does not grant approval or authority to Epsilon, or anyone else, to operate
from referenced pad. ... Subsequently, Chesapeake has plans to drill the Koromlan
107HC in early 2022, which is in conflict with Epsilon’s proposed Craige 8 3LHC.
As such, Chesapeake’s well proposal will be forthcoming along with all elections
for Epsilon’s proposed wells.” Exhibit 12, Jan. 20, 2021.

On February 9, 2021, Epsilon notified CHK that Epsilon had satisfied all of
the requirements necessary to proceed with the Proposed Wells. Exhibit 13, Feb. 9,
2021 Epsilon’s Notice of 100% Subscription. On February 11, 2021, CHK
responded by (1) reiterating its assertion that the JOAs do not permit Epsilon to drill
new weils if CHK elects not to participate in those wells and (2) stating that CHK
would not sign a commitment letter that Epsilon required in order to obtain water
permitting for the Proposed Wells. Exhibit 14, Feb. 11, 2021. Epsifon replied that
it did not understand how CHK could claim a “super veto power that is counter to
the JOAs or [the] Settlement Agreement. It is not in good faith .. . Epsilon has

continued to act in good faith and seeks only to have [CHK] recognize its rights

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 15 of 29

under the JOA and the Settlement Agreement...” Jd. Two minutes later, CHK
retorted: “Respectfully, this is not a good faith/bad faith discussion. The plain
language of the JOA does not allow for Epsilon to assume operatorship.” /d.

Epsilon’s request for assistance in obtaining a water permit for the Proposed
Wells was not a surprise to CHK. Back on July 1, 2020 — when Epsilon shared its
development plans with CHK — Epsilon sought CHK’s assistance in obtaining the
requisite approval from the Pennsylvania Department of Environmental Protection
and the Susquehanna River Basin Commission (“SRBC”) for the water management
plan for the Proposed Wells. Exhibit 7, July 1, 2020; Sept. 18, 2020. In particular,
Epsilon asked CHK to sign a standard SRBC commitment letter so that Epsilon
could utilize water from the Wyalusing Creek withdrawal point — an asset that
Epsilon’s subsidiary owned and contributed to the joint operation governed by the
JOAs — to drill the Proposed Wells.

After making its formal proposal in December 2020, Epsilon renewed its
efforts to obtain the water permit necessary to drill the Proposed Wells. On
January 29, 2021, the SRBC provided Epsilon with a commitment letter that CHK
had recently used to obtain a similar permit. Exhibit 15, Jan. 29, 2021. Using the
commitment letter that CHK had recently used, Epsilon prepared a draft
commitment letter (to be signed by CHK) that would enable Epsilon to obtain the

water permit necessary for the Proposed Wells. After reviewing the draft letter, the

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 16 of 29

SRBC confirmed that it was acceptable and would enable Epsilon to obtain the water
permit that it required for the Proposed Wells. fd.

On February 9, 2021, Epsilon sent the proposed SRBC letter to CHK for
execution so Epsilon could finalize the permitting for its Proposed Wells.
Exhibit 13, Feb. 9, 2021. On February 11, 2021, CHK advised it would not sign the
SRBC commitment letter. Jd. at Feb. 11, 2021. Furthermore, CHS made clear in
its communications with Epsilon that it would not grant Epsilon access to the well
pad in order to drill the Proposed Wells. See Exhibit 10.

F. The Proposal for the Koromlan Well

The proposal for the Koromlan Well indicates that the wellbore would
traverse the Craige, Poulson North, Poulson South, and Davis Units. It would also
traverse a drilling unit not yet formed, which CHK described as “the Bradbury Unit.”
In addition, the Koromlan Well’s path is too close to the Craige South Well’s path.
Finally, the Koromlan Well would traverse a block of acreage known as the
Rushboro Ventures block that is not believed to be leased (or whose lease is currently
in question).

On February 9, 2021, Epsilon informed CHK that the proposal for the
Koromlan Well did not meet the JOA requirements for submitting a proposal. While
Epsilon note that the Koromlan Well’s path would traverse non-unitized acreage, as

well as acreage with a title defect, Epsilon indicated that it might support a similar

10
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 17 of 29

well if these issues could be overcome (provided that CHI. proposed such a well in
accordance with and compliance with the JOAs). Exhibit 16, Feb. 9, 2021,
Koromlan 107HC Well Proposal Response.
I. ARGUMENT

In order to obtain a preliminary injunction, the moving party must establish
(1) a likelihood of success on the merits, (2) denial of injunctive relief will result in
irreparable harm, (3) granting the injunction will not result in irreparable harm to the
other parties, and (4) granting the injunction is in the public interest. See Reilly v.
City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). The primary purpose of
preliminary injunctive relief “is maintenance of the status quo until a decision on the
merits of a case is rendered.” Acierno v. New Castle Cty., 40 F.3d 645, 647 (3d Cir.
1994). “Status quo” refers to “the last, peaceable, noncontested status of the parties.”
Kos Pharm., Inc. y. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).?

A. Epsilon is Likely to Succeed on the Merits Because CHK Has
Clearly Breached the Settlement Agreement and JOAs,

To establish a reasonable probability of success on the merits, a “plaintiff need

only prove a prima facie case, not a certainty that [it] will win.” Highmark, Inc. v.

 

« “Tt is well established that ‘a preliminary injunction is customarily granted on the
basis of procedures that are less formal and evidence that is less complete than in a
trial or on the merits.’” Transcon. Gas Pipe Line Co., LLC v. Permanent Easement
for 0.03 Acres & Temp. Easement for 0.02 Acres in S. Londonderry Twp., Lebanon
Cty., Pa., No. 4:17-CV-00565, 2017 WL 3485752, at *2 (M.D. Pa. Aug. 15, 2017).

11

 
 

Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 18 of 29

UPMC Health Plan, Inc., 276 F.3d 160, 173 Gd Cir. 2001). The plaintiff must only
satisfy this burden for one claim. See CBM Ministries of S. Cent. Pa., Inc. v. Pa.
Dep't of Transp., Civ. A. No. 1:15-cv-2147, 2015 WL 7755666, at *5 n.2 (M.D. Pa.
Dec. 2, 2015). To establish a breach of contract claim, the plaintiff must prove
(1) the existence of a contract, (2) a breach of a duty imposed by the contract, and
(3) damages. JF. Walker Co., Inc. v. Excalibur Oil Grp., Inc., 792 A.2d 1269 (Pa.
Super. 2002),

Here, Epsilon is likely to succeed on its breach of contract claim. The JOAs
set forth the procedure for drilling a well in the event that CHK elects not to
participate and declines to serve as the operator. See Exhibits 3-6 (Article VI.1).
When a dispute arose regarding this procedure, and Epsilon filed its prior lawsuit in

2018, the parties confirmed in their Settlement Agreement that:

12

  
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 19 of 29

Exhibit 5, at | 8, 8(d). CHK did not consent to participate and declined to serve as
the operator for the Proposed Wells that Epsilon has proposed. Accordingly, Epsilon
was designated as the operator of the Proposed Wells.

However, CHK has not cooperated with Epsilon so that it can proceed with
the Proposed Wells. CHIk has repeatedly advised that it will not allow Epsilon (or
any other JOA Party) to access the Craige well pad in order to drill the Proposed
Wells. In addition, CHK has refused to sign the SRBC commitment letter so that
Epsilon can use the jointly-owned Wyalusing Creek withdrawal point in order to
drill the Proposed Wells. CHIK’s failure to cooperate constitutes a breach of the
Settlement Agreement and JOAs.

To justify its refusal, CHK asserted that it effectively possesses “veto power”
to prevent Epsilon from drilling new wells in which CHK has elected not to
participate. This assertion is specious. Nothing in the JOAs allows any JOA Party,
including CHK, to veto a Well Proposal to drill a new well that has been properly
submitted by another JOA Party. See Am. & Foreign Ins. Co. v. Jerry’s Sport Ctr.,
Inc., 2 A.3d 526, 544 (Pa. 2010) (insurer could not use a “reservation of rights letter
to reserve a right it [did] not have pursuant to the contract,” as such would be
“tantamount te allowing the insurer to extract a unilateral amendment to the
insurance contract”); Am. Fed’n of State v. Comm., 417 A.2d 1315, 1318 (Pa.

Commw. Ct. 1980) (To allow the governmental party to a collective bargaining

13
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 20 of 29

agreement unilaterally to amend the contract during its agreed term, by legislative
command, would be particularly repugnant to the constitutional concept which
respects the sanctity of contract.”’).

Even assuming CHIs. possessed such veto power under the JOAs (it does not),

CHK would have surrendered that power in the Settlement Agreement. The

Settlement Agreement not only a
1:5 ban disregard fo

the Settlement Agreement that it signed approximately two years ago to resolve a
similar dispute is disturbing.

B. Epsilon Will Suffer Irreparable Harm Absent Injunctive Relief.

Risk of irreparable harm means a clear showing of immediate irreparable
injury or presently existing actual threat. Cont’! Grp., Inc. v. Amoco Chems. Corp.,
614 F.2d 351, 359 (3d Cir. 1980). Where a party shows that an injunction is the only
means of protecting the plaintiff from harm, it has met this standard. Campbell Soup
Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992).

Where “interests involving real property are at stake, preliminary injunctive
relief can be particularly appropriate because of the unique nature of the property

interest.” Minard Run Oil Co. v. U.S. Forest Sery., 670 F.3d 236, 256 (3d Cir. 2011)

14

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 21 of 29

(depriving mineral right owners of their “unique oil and gas extraction
opportunities” constituted irreparable injury). Because CHK is obstructing
Epsilon’s right to develop its jointly-owned property, and has threatened to drill a
well (albeit in 2022) that would be too close to one of the Proposed Wells that
Epsilon is atternpting to drill, Epsilon’s damages are incapable of calculation. See
Rematley y. Peoples Nat. Gas, 307 Pa. 237, 246-47 (Pa. 1932) (affirming injunction
to prevent operator’s drilling that exceeded authority under lease agreements
because the “threatened damage [was] irreparable, or incapable of measurement at
law”); see also Walsh v. Powell, 76 Pa. D. & C. 108, 114 (Pa. Com. Pl. 1951) (‘The
removal or destruction of a material part of the substance of the land, such as the soil
or minerals contained in it, is generally considered to be an irreparable injury.”).
Importantly, “[o}wners of undivided interests in the working interest in an oil
and gas lease are tenants in common.” De Mik v. Cargill, 485 P.2d 229, 231 (Okla.
1971) (emphasis added); McCall v. CHK Energy Corp., 817 F. Supp. 2d 307, 315
(S.D.N.Y, 2011), aff'd, 509 F. App’x 62 (2d Cir. 2013). Each JOA Party therefore
owns an undivided interest in the oil and gas in the ground in all of the Contract
Areas set forth in the JOAs. As one oil and gas commentator has explained, “no
single owner has exclusive or separate rights as to any particular portion of the tract,
but all such owners have a common ownership and share proportionately in the

enjoyment of the property as a whole.” 1-5 Kuntz § 5.1 (2011).

15

 

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 22 of 29

In addition, it is important that Epsilon promptly commence drilling
operations on the Proposed Wells. Epsilon could forfeit the opportunity to drill the
Proposed Wells if it does not commence operations within the time period set forth
in the Well Proposals (and it is unclear whether the same factors that support their
development will be present in the future). Enduro Operating LLC y. Echo Prod.,
Inc., 413 P.3d 866, 871 (N.M. 2018) (listing factors that would prove that an operator
commenced drilling operations and had not breached this provision of JOA). For
this reason, CHK’s failure to cooperate — which will prevent Epsilon from
obtaining the required water permit and preparing the Craige well pad — threatens
to prevent Epsilon from commencing the drilling operations within the time period
set forth in its Well Proposals. Minard Run Oil Co. v. U.S. Forest Serv., C.A. No.
09-125, 2009 U.S. Dist. LEXIS 116520, at *88-89 (W.D. Pa Dec. 15, 2009)
(granting injunctive relief because the defendant’s ban on drilling caused irreparable
harm); see also RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1211-12 (10th Cir.
2009) (upholding grant of injunctive relief because “lost opportunities and costs and
inefficiencies” are appropriate irreparable harm findings). Epsilon’s mineral
interests underlying the Units will be irreparably harmed if Epsilon is unable to

promptly drill the Proposed Wells.

16

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 23 of 29

C. CHK Will Not Be Irreparably Harmed if Injunctive Relief is
Granted.

The potential harm to Epsilon’s mineral interests far exceeds any harm that
CHK might experience if the Court grants injunctive relief. The only harm CHK
could arguably face is the delay in production and development of the Koromlan
Well, which is not slated for development until 2022. This harm is particularly
speculative given the lack of information CHK provided in its well proposal and the
issue surrounding developing the Koromlan Well.’

Moreover, “the injury [CHK] might suffer if an injunction were imposed may
be discounted by the fact that [CHK] brought that injury upon itself.” Novartis
Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290
F.3d 578, 596 (3d Cir. 2002); Pappan Enters., Inc. v. Hardee’s Food Sys., Inc., 143
F.3d 800, 806 (3d Cir. 1998) (“The self-inflicted nature of any harm suffered by
{defendant] also weighs in favor of granting preliminary injunctive relief.”). By

intentionally disregarding the Settlement Agreement’s unambiguous terms, in an

 

3 In cases of delayed production, some courts have expressed concern that allowing
recovery of lost profits may result in a double recovery as the oil and gas reserves
are produced later. Courts thus look for other ways to measure the loss. See, e.g.,
Nerco Oil & Gas, Inc. v. Otto Candies, Inc., 64 F.3d 667, 668-70 (Sth Cir. 1996)
(comparing the discounted stream of net revenue that would have been earned over
the life of production with no delay to a discounted stream of net revenue with
delay); [In the Matter of TT Boat Corp., Civ.A.-98-0494, 1999 WL 1276837, at **2—
7 (E.D. La. 1999) (same). Furthermore, Epsilon has requested expedited discovery
to uncover CHK’s true motivations in proposing the Koromlan well given the
significant delay in when CHK proposes to drill that well.

17

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 24 of 29

attempt to veto Epsilon’s current development activities in favor of a well that CHK
desires to drill in 2022, the only harm that CHK could experience would be self-
inflicted. Opticians Ass'n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 197 Gd
Cir. 1990) (“By virtue of this recalcitrant behavior, the [defendant] can hardly claim
to be harmed, since it brought any and all difficulties occasioned by the issuance of
an injunction upon itself.’”)

In short, the requested injunction will not burden CHK in any cognizable
way. The injunction would simply prevent CHS. from doing that “which the law
already prohibits.” Universal Furniture Int’l, Inc. v. Collezione Europa USA, Inc.,
No. 04-977, 2007 WL 4262725, at *3 (M.D.N.C. Nov. 30, 2007); see also
Tantopia Franchising Co., LLC vy. W. Coast Tans of PA, LLC, 918 F. Supp. 2d
407, 420 (E.D. Pa. 2013) (“In balancing the hardships to the parties, any injury
defendants might suffer as a result ofthe... preliminary injunction is significantly
outweighed by the irreparable harm plaintiff would continue to suffer. . . .’”).

D. Granting Injunctive Relief is in the Public Interest.

If a plaintiff “demonstrates both a likelihood of success on the merits and
irreparable injury, it almost always will be the case that the public interest will favor
the plaintiff.” Newlife Homecare Inc. v. Express Scripts, Inc., No. 3:07cv761, 2007
US. Dist. LEXIS 33031, at *26 (M.D. Pa. May 4, 2007) (citation omitted).

Moreover, it is well established that “a public interest exists in the enforcement of

18

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 25 of 29

contracts.” /d. (granting preliminary injunction); Green Strip, Inc. v. Berny’s
Internacionale, S.A., 159 F. Supp. 2d 51, 56 (E.D. Pa. 2001) (“an injunction is
consistent with the public interest in requiring parties to live up to their legal
contracts.”’).

In addition, the public benefits from the efficient development of oil and gas
resources so as to ensure there is not an adverse effect on the supply of natural gas
or an adverse impact on natural gas prices. Steckman Ridge GP, LLC v. Exclusive
Nat. Gas Storage Easement Beneath 11.078 Acres, No. 08cv168, 2008 WL 4346405,
at *17 (W.D. Pa. Sept. 19, 2008). Pennsylvania courts have repeatedly recognized
the importance of the efficient development of natural resources. See Huntley &
Huntley vy. Borough Council, 964 A.2d 855, 865 (Pa. 2009) (“The state’s interest in
oil and gas development is centered primarily on the efficient production and
utilization of the natural resources in the state.”)}; Robinson Twp. v. Cmw., 147 A.3d
536, 559 (Pa. 2016) (“[T]he primary purpose of [the Pennsylvania Oil and Gas Act]
was ‘to provide a maximally favorable environment for industry operators to exploit
Pennsylvania’s oil and natural gas resources, including those in the Marcellus Shale
Formation.’”) (citing 58 Pa.C.S. § 3202)). The requested injunction will serve the
public interest by facilitating the efficient development of oil and gas in

Pennsylvania.

19

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 26 of 29

IV. CONCLUSION

For the forgoing reasons, Epsilon has demonstrated a likelihood of success on
the merits, the existence of imminent irreparable harm, that the balance of harms tips
decidedly in its favor, and that an injunction will advance the public interest. The
Court should therefore enter an order:

a. restraining CHK and anyone acting or participating by, through, or in
concert with it from:

1. interfering with Epsilon’s preparation, operation, or drilling of
the Proposed Wells, including interference with Epsilon’s access
to the well pad and access to water facilities;

iL. soliciting, encouraging, or causing any other entity or person to
interfere with Epsilon’s preparation, operation, and drilling of
the Proposed Wells, including interference with Epsilon’s access
to the well pad; or

ill. soliciting, encouraging, or causing any other entity or person to
move forward with the development of the Koromlan Well as
currently proposed.

b. requiring CHK to sign the SRBC commitment letter;

c. requiring CHK to take all actions to cooperate with Epsilon when CHK
does not consent to a Epsilon proposal and declines to serve as the
operator for that proposal, including (but not limited to) assistance with
permitting and providing access to and use of co-owned assets.

20

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 27 of 29

Dated: March 9, 2021

21

Respectfully submitted,

/s/_ _ Gregory J. Krock
Gregory J. Krock

Pa. LD. No. 78308
Elizabeth M. Thomas
Pa. LD. No. 322002

 

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
ekrock@meguirewoods.com
ethomas@mecguirewoods.com

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

Counsel for Plaintiff
Epsilon Energy USA, Inc.

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 28 of 29

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,
Plaintiff,
v. Civil Action No.
District Court Judge
CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

CERTIFICATE OF COMPLIANCE REGARDING BRIEF
The undersigned hereby certifies that this Memorandum of Law complies
with the word—count limitations contained in Rule 7.8(b)(2) of the Local Rules for
the United States District Court for the Middle District of Pennsylvania. Exclusive
of the tables of contents and authorities, the Memorandum of Law contains 5,017
words according to the word count function the Microsoft Word 2010 software with
which the memorandum was produced.
/s/ Gregory J. Krock
Gregory J. Krock
Pa, L.D. No. 78308
MCGUIREWOODS LLP
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)

(412) 667-6050 (Facsimile)
ekrock(@meguirewoods.com

 

22

 

 
Case 1:21-cv-00433-JPW Document 8 Filed 03/10/21 Page 29 of 29

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
Brief in Support of the Motion for Preliminary Injunction has been served on

served upon the following by mail, this 9th day of March 2021:

Chesapeake Appalachia, LLC
c/o The Corporation Company
1833 S. Morgan Road
Oklahoma City, OK 73128

/s/ Gregory J. Krock
